Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In reply to the Non-Final Office Action mailed on 6/11/2021, the Applicant has filed a response on 7/02/2021 amending claims 1, 3 and 13. Claim 10 has been cancelled. No claim has been added.

Previous claim objection is withdrawn in view of Applicant’s amendments filed on 7/2/2021.

Allowable Subject Matter

Claims 1-9 and 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “A display panel, comprising: a first display area having a notched boundary, and a second display area; a plurality of intersected scan lines and data lines; where the first display area comprises a first pixel unit group comprising X white sub-pixel or sub-pixels and Y first single color sub-pixels, the second display area comprises a second pixel unit group comprising Y second single color sub-pixels, X is an integer of at least 1 and Y is an integer of at least 1; the first display area locates at two sides of a notch; a sub-pixel density in the first display area is twice a sub-pixel density of the second display area; two sub-pixels are disposed between two adjacent data lines in one row of the first display area, and one sub-pixel is disposed between the two adjacent data lines in one row of the second display area; and each of the data lines between two adjacent sub-pixels provides a data signal to the two adjacent sub-pixels in one row of the first display area and provides the data signal to one of the two adjacent sub-pixels in one row of the second display area”, as claimed in claim 1.

Regarding claims 2-9 and 11-20 are allowed based on their dependency on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623